The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 13 and 20 have been canceled by the applicant.  Claims 7-12 and 14-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ramanujam (US 2015/0348335 A1) teaches technology for performing services on an autonomous vehicle. The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle. The autonomous vehicle may select a service center to perform the service on the autonomous vehicle. The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle.
Regarding independent claim 7, Ramanujam taken either independently or in combination with the prior art of record fails to teach or render obvious a service zone is disposed to be adjacent to a parking lot, and the management server receives registration, change, and cancellation of the vehicle service of the service zone from the user terminal, and wherein the management server transmits a real-time image of the vehicle to the user terminal in the service zone in response to a corresponding request from the user terminal, and the user terminal displays the real-time image of the vehicle on the display in conjunction with the other claim limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668